IN THE UTAH COURT OF APPEALS

                                     ‐‐‐‐ooOoo‐‐‐‐

Joseph M. Sader,                          )           PER CURIAM DECISION
                                          )
      Petitioner and Appellant,           )            Case No. 20120651‐CA
                                          )
v.                                        )
                                          )                  FILED
Tiffany A. Bright,                        )              (November 1, 2012)
                                          )
      Respondent and Appellee.            )             2012 UT App 314
____________________________________      )
                                          )
State of Utah Office of Recovery          )
Services,                                 )
                                          )
      Intervenor.                         )

                                         ‐‐‐‐‐

Third District, Salt Lake Department, 114904834
The Honorable Tyrone E. Medley

Attorneys:      Joseph M. Sader, Sour Lake, Texas, Appellant Pro Se
                Tiffany A. Bright, Washington, Appellee Pro Se
                Mark L. Shurtleff and Bridget K. Romano, Salt Lake City, Intervenor

                                         ‐‐‐‐‐

Before Judges Orme, Thorne, and Roth.

¶1    Joseph M. Sader appeals the dismissal of his amended verified petition for
parentage. This case is before this court on a sua sponte motion for summary
disposition. We affirm.
¶2      Sader’s docketing statement does not state any issue addressing the substance of
the order of dismissal or the motion to dismiss filed by the Office of Recovery Services
after its intervention in the underlying case. Instead, Sader states that he was prevented
from attending a hearing on the motion to dismiss because he was incarcerated. Sader
did not file a response to the sua sponte motion. In lieu of a response, Sader filed a
“motion to reschedule hearing,” which sought a new hearing on the motion to dismiss
based upon alleged facts that were not presented to the district court in the underlying
case. “Under ordinary circumstances, we will not consider an issue brought for the first
time on appeal unless the trial court committed plain error or exceptional circumstances
exist.” RJW Media, Inc. v. CIT Grp./Consumer Fin., Inc, 2008 UT App 476, ¶ 24 n.3, 202
P.3d 291 (internal quotation marks omitted). Furthermore, Sader did not file a response
to the substance of the motion to dismiss his petition in the district court and instead
argued only that the motion to dismiss should be denied because it contained a
typographical error in stating the filing date for his petition. Sader has not
demonstrated that the district court erred in granting the motion to dismiss his petition
and setting aside the order for new genetic testing.

¶3     Accordingly, we affirm the order dismissing Sader’s petition and setting aside
the order for genetic testing. We also deny Sader’s motion to reschedule the hearing.




____________________________________
Gregory K. Orme, Judge




____________________________________
William A. Thorne Jr., Judge




____________________________________
Stephen L. Roth, Judge




20120651‐CA                                 2